Citation Nr: 0705963	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include dental trauma due to exposure to contaminated water.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
December 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claim.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

By an August 2005 decision, the Board denied service 
connection for a dental disorder, to include dental trauma 
due to exposure to contaminated water.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  Thereafter, by an August 2006 
Order, the Court, pursuant to a joint motion, vacated the 
Board's August 2005 decision, and remanded the case for 
compliance with the instructions of the joint motion.

In accord with the instructions of the aforementioned joint 
motion, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

As an additional matter, the Board notes that a second 
attorney other than the one identified as the representative 
on the title page (hereinafter, "first attorney") co-
authored the joint motion, and submitted written argument in 
support of the veteran's case in February 2007.  The record 
reflects that both attorneys are members of the same law 
firm, and the October 2006 veterans benefits attorney/client 
contingent fee agreement lists the second attorney as among 
the affiliated and/or associated attorneys whom the veteran 
consented to having access to his VA records.  However, as 
the agreement was executed between the first attorney and the 
veteran, he has been listed as the representative on the 
title page.


REMAND

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the VCAA, which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, the joint motion asserted that VA violated the 
duty to assist, and directed that additional development was 
required.  Specifically, the joint motion contended that VA 
failed the duty to assist by not obtaining additional 
information from the veteran regarding the contaminated water 
that he contended was the cause of his dental disorder, and 
by failing to seek records in support of that contention.  In 
addition, the joint motion stated that VA violated its duty 
to assist by failing to obtain a medical examination 
necessary to make a decision on the claim, especially in 
light of the fact that there was an April 2004 private 
medical opinion from a Dr. GJG (the veteran's dentist) which 
supported the veteran's claim.  The joint motion further 
contended that such an examination was to provide a 
"nonspeculative medical opinion that provided some 
nonspeculative determination" as to the likelihood that the 
veteran's current dental disorder was caused by his exposure 
to contaminated water in service.

As the August 2006 Court Order directed the Board to follow 
the instructions of the joint motion, this case must be 
remanded for completion of the development directed therein.

Since an examination is required by the joint motion, the 
veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.  In particular, on remand the 
veteran should be provided with proper notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
of the potential disability rating(s) and effective date(s) 
if service connection is awarded, and also includes an 
explanation as to the type of evidence or other information 
on which these determinations will be based.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For these reasons, the case is REMANDED for the following:

1.  Please provide the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish potential disability rating(s) 
and effective date(s) should service 
connection be established, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should, in accord with the 
instructions of the joint motion, request 
additional information from the veteran 
with regard to his account of consuming 
contaminated water while on active duty.  
In particular, the veteran should be 
requested to identify where he was 
stationed where the water contamination 
was noted; who notified him that the water 
was contaminated; and the timeframe of his 
exposure to the contaminated water.

3.  After obtaining any additional 
information from the veteran regarding 
the contaminated water exposure, the RO 
should attempt to verify this account 
through official channels.

The RO should make sure it receives a 
response from any official source it 
contacts regarding the veteran's account 
of consuming contaminated water during 
active service before readjudicating his 
claim.

4.  After obtaining any additional 
records to the extent possible, the 
appellant should be afforded a VA 
examination to determine the current 
nature and extent of any dental disorder 
found to be present.  The claims folder 
must be provided to the examiner for 
review in connection with the 
examination; the examiner should indicate 
that pertinent documents in the claims 
folder were reviewed in conjunction with 
the examination.

For any dental disorder found to be 
present, the examiner should indicate 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the disability is related to the 
veteran's military service, to include 
his account of consuming contaminated 
water therein.  Further, the examiner 
must set forth the complete rationale 
underlying any conclusions or opinions 
expressed, in a legible report.

If the examiner cannot provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal remains denied, the 
veteran and the veteran's attorney should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained since the issuance of the last 
SSOC in April 2005, and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

